ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding her guilty of one count of possession of a controlled substance in violation of Section 195.202 RSMo 1994 on which she was sentenced as a prior drug offender to six years’ imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).